Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

DETAILED ACTION
Claims 21 and 23-30 were presented for examination.  Applicant filed an amendment on January 25, 2021.  Claims 22 and 31-40 were cancelled.  Claims 1-20 were previously cancelled.  Claims 21 and 23 were amended.  No claims were added.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 21 and 23-30.   Therefore, the rejection of claims 21 and 23-30 is a non-final rejection.     

Response to Arguments
Applicant argued that a prima facie case of patent ineligibility has not been established because Examiner has failed to cite a court case with similar facts to the present case.  Examiner disagrees.  There is no requirement that Examiner must cite a court case with similar facts to the present case in order to establish a prima facie case of patent ineligibility.  Therefore, Examiner finds Applicant’s argument unpersuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Examiner failed to clearly identify the “abstract idea” in the claims.  Applicant further argued that the identified abstract idea is not similar to certain methods of organizing human activity because the determining of the appropriate authentication channel and particular initiation channel for providing authentication data to authenticate a user does not involve human activity but instead the claims are directed to computer activity.  Examiner again disagrees.  Examiner explained that the claimed invention can either set forth or describe a judicial exception with its claim language, and the subject matter included in the claimed invention described a process for mitigating the risks to consumers and 
Applicant argued that Examiner’s 101 rejection is improper because the claims as a whole are not directed to excluded subject matter.  Examiner disagrees.  The claims as a whole are directed to sending, receiving, and displaying data via a device.  Such a process is a certain method of organizing human activity (i.e. an abstract idea).  Abstract ideas that are not accompanied by additional limitations that provide significantly more than the abstract idea itself are excluded subject matter.  Applicant argued that the claimed invention recites features that amount to a specific set of rules and rely on specific technological capabilities for providing authentication features during a transaction.  However, Applicant has not incorporated any limitations reflecting any specific rules or technological capabilities.  Applicant also makes reference to improvements described in the claims, but does not explain how it is an improvement.  For instance, no explanation is given as to how the alleged improvement solved a pre-existing problem or added new functionalities to the technology.  Applicant also asserted that the claimed invention provided a technical solution for solving a technical problem.  However, as explained above, Applicant has not identified a technological problem addressed by the claimed invention.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection is improper because Examiner has not established that the abstract idea fall within one of the enumerated groupings of abstract ideas.  Examiner disagrees.  Examiner has established that the abstract idea is a certain method of organizing human activity.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection is improper because the alleged abstract idea is untethered from the language of the claims.  Examiner again disagrees.  A claimed invention is directed to an abstract idea if said abstract idea is set forth or described in the claims and the additional limitations in the claims do not integrate the claims into a practical application or provide significantly more than the abstract idea itself.  Applicant describes a process where data is sent, received, and displayed in order to authenticate data related to a transaction.  The recited process is a certain method of organizing human activity, which is a type of abstract idea.  The additional limitations only serve to link the recited abstract idea to a computer environment.  The abstract idea is not untethered from the claim language because the claim language describes the abstract idea identified by Examiner.  A verbatim recitation of each claim limitation is not required to establish that a claimed invention is directed towards a judicial exception when the claim language describes the judicial exception identified.  Furthermore, a verbatim recitation of the claim limitations that embody the abstract idea would not alter the outcome of the analysis in this case.  For Applicant’s benefit, Examiner has included an analysis of the claims with language recited directly from the claimed invention, and the end result was the same.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection is improper because the abstract idea is integrated into a practical application.  Examiner disagrees.  The claimed invention does not claim an unconventional technical solution to a technological problem.  It merely claims the transmission (i.e. sending and receiving) and display of data.  Applicant asserts that preventing fraudsters from obtaining sensitive data such as authentication data during authentication of a user during a transaction is a technological problem.  However, it is not.  Protecting sensitive data from a fraudster by employing aliases is not a problem specifically arising from a computer environment and is not technological in nature.  In response to Applicant’s assertion that Examiner did not properly analyze the claimed invention because by failing to identify which claim limitations were grouped into prong 1 of step step 2A and which claim limitations were grouped into prong 2 of step 2A, Examiner responds by stating that step 2A requires a determination of whether the claims are directed towards a judicial exception by determining whether a judicial exception has been recited (prong 
Applicant argued that Examiner’s 101 rejection is improper because the claims recite significantly more than the abstract idea.  Examiner disagrees.  Applicant argued that the claimed invention is applied by a particular machine, but does not identify the particular machine (a programmable computer is not a particular machine).  Applicant argued that the claim elements clearly add a specific limitation other than what is well-understood, routine, or conventional.  However, the courts have recognized sending, receiving, and displaying data as well-understood, routine, and conventional activities.  (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art does not teach or suggest “receiving, by the sending entity device, an authentication redirection message from the participant computer, the authentication redirection message including an authentication address of the issuer computer, the authentication address being a uniform resource locator (URL) for a web site maintained by the issuer computer”.  Examiner disagrees.  Yuen discloses receiving a communication to initiate a funds transfer (Yuen:  pgh 75-76), which suggests the communication received in Applicant’s claimed invention comprised of an authentication redirection message.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that dependent claims 23-30 are patentable based on the patentability of claim 21.  Examiner disagrees.  As explained above, claim 21 is not patentable.  Therefore, claims 23-30 cannot be patentable based on the patentability of claim 21.  Applicant has not identified any additional limitations in claims 23-30 that include patentable subject matter.  For these reasons, dependent claims 23-30 are also not patentable and Applicant’s arguments are non-persuasive.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 21-30 recite a method, claims 31-39 recite a device, and claim 40 recites a system.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp.,
Claim 21 recite(s) sending an identity alias of a sending entity to a participant computer via a particular initiation channel of a plurality of initiation channels, sending an alias verification request including the identity alias and an initiation channel identifier of the particular initiation channel to a processing servers registering the identity alias by the processing server, the identity alias associated with one or more payment nicknames, each of the one or more payment nicknames associated with a corresponding account, retrieving the one or more payment nicknames and metadata indicating one or more authentication channels for each of the one or more payment nicknames based on querying a database using the identity alias and the initiation channel identifier, wherein the metadata further indicates a particular authentication channel of the one or more authentication channels that is associated with the particular initiation channel and the identity alias; sending the one or more payment nicknames and the metadata to the sending entity device via the particular initiation channel; receiving the one or more payment nicknames and the metadata indicating the one or more authentication channels for each of the one or more payment nicknames via the particular initiation channel, sending an alias verification request to the participant computer including the one or more payment nicknames and the metadata;2KILPATRICK TOWNSEND 74246287 1Appl. No. 15/981,660PATENTAmdt. dated January 25, 2021Reply to Office Action of October 29, 2020 obtaining a first selection of a selected payment nickname of the one or more payment nicknames and a second selection of a selected authentication channel corresponding to the particular authentication channel for the selected payment nickname, the particular initiation channel and the selected authentication channel being web-based channels; sending the selected payment nickname and the selected authentication channel to the participant computer via the particular initiation channel, receiving, via the particular initiation channel, the selected payment nickname and the selected authentication channel; sending the selected payment nickname and the selected authentication channel to the processing server; retrieving the corresponding account associated with the selected payment nickname by querying the database using the selected payment nickname; sending the selected authentication channel and the corresponding account associated with the selected payment nickname to an issuer computer; receiving a participant website via a web browser of the sending entity device; receiving an authentication redirection message from the participant computer, the authentication redirection message including an authentication address 
Dependent claims 23-30 are also directed to a judicial exception because each dependent claim includes the judicial exception found in independent claim 21 and the additional limitations found in dependent claims 23-30 only serve to further describe the judicial exception or technological environment.  

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a sending entity device, a processing server, a participant computer, and an issuer computer merely serve to generally link the use of the judicial exception to a particular technological environment or field of use.  

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

Claims 21 and 23-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentker (WO 2008/131021 A1) and in view of Yuen (2007/0094150 A1).   
Claim 21:	In regard to the following limitation, Wentker teaches:
21. (New) A method, comprising sending, by a sending entity device, an identity alias of a sending entity to a participant computer via a particular initiation channel of a plurality of initiation channels; sending, by the participant computer, an alias verification request including the identity alias and an initiation channel identifier of the particular initiation channel to a processing server; registering the identity alias by the processing server, the identity alias associated with one or more payment nicknames, each of the one or more payment nicknames associated with a corresponding account; retrieving, by the processing server, the one or more payment nicknames and metadata indicating one or more authentication channels for each of the one or more payment nicknames based on querying a database using the identity alias and the initiation channel identifier, wherein the metadata further indicates a particular authentication channel of the one or more authentication channels that is associated with the particular initiation channel and the identity alias; (Wentker:  pgh 30, 53-54, 66-70)
sending, by the processing server, the one or more payment nicknames and the metadata to the sending entity device via the particular initiation channel; receiving, by the sending entity device, the one or more payment nicknames and the metadata indicating the one or more authentication channels for each of the one or more payment nicknames via the particular initiation channel; sending, by the processing server, an alias verification request to the participant computer including the one or more payment nicknames and the metadata; (Wentker:  pgh 66-70)
obtaining, by the sending entity device, a first selection of a selected payment nickname of the one or more payment nicknames and a second selection of a selected authentication channel corresponding to the particular authentication channel for the selected payment nickname, the particular initiation channel and the selected authentication channel being web-based channels; (Wentker:  pgh 39, 66-70)
sending, by the sending entity device, the selected payment nickname and the selected authentication channel to the participant computer via the particular initiation channel; receiving, by the participating computer and via the particular initiation channel, the selected payment nickname and the selected authentication channel; sending, by the participant computer, the selected payment nickname and the selected authentication channel to the processing server; retrieving, by the processing server, the corresponding account associated with the selected payment nickname by querying the database using the selected payment nickname; sending, by the processing server, the selected authentication channel and the corresponding account associated with the selected payment nickname to an issuer computer;  (Wentker:  pgh 66-70)
sending, by the sending entity device, the authentication data to the issuer computer via the authentication website; determining, by the issuer computer, that the authentication data is associated with the selected payment nickname to authenticate the sending entity; receiving, by the participant computer, an indication that the issuer computer authenticated the sending entity; initiating, by the participant computer, a payment transaction using the corresponding account associated with the selected payment nickname; authorizing, by the issuer computer, the payment transaction;  (Wentker:  pgh 66-70)
redirecting, by the sending entity device, the web browser of the sending entity device to the participant computer using the redirect command; and (Wentker:  pgh 65-70)
redirecting, by the sending entity device, the web browser from the participant website to an authentication website using the authentication address (Wentker:  pgh 65-70)
Wentker does not teach the remaining limitations.  However, Yuen teaches:
receiving, by the sending entity device, a participant website via a web browser of the sending entity device; (Yuen:  pgh 75-76)
receiving, by the sending entity device, an authentication redirection message from the participant computer, the authentication redirection message including an authentication address of the issuer computer, the authentication address being a uniform resource locator (URL) for a web site maintained by the issuer computer; (Yuen:  pgh 75-76)
receiving, by the sending entity device, an authentication data request message from the issuer computer via the selected authentication channel, the authentication request message including the selected payment nickname and requesting authentication data; (Yuen:  pgh 75-76)
receiving, by the sending entity device, confirmation of authentication from the participant computer via the particular initiation channel.  (Yuen:  claim 1)
receiving, by the sending entity device, an authentication data response message from the issuer computer via the selected authentication channel in response to authorizing the payment transaction, the authentication data response message including the indication that the issuer computer authenticated the sending entity and a redirect command to redirect the web browser of the sending entity device to the participant computer (Yuen:  pgh 75-76)

Claim 23:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Yuen teaches:
23. (New) The method of claim 21, further comprising: obtaining, by the sending entity device, a number or address for the selected authentication channel; and sending, by the sending entity device, the number or address for the selected authentication channel to the participant computer via the particular initiation channel; sending, by the participant computer, the number or address for the selected authentication channel to the processing server; sending, by the processing server and to the issuer computer, the authentication request message that includes the number or address for the selected authentication channel.  (Yuen:  pgh 59)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Wentker with the elements as taught by Yuen because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 24:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 23.  In regard to the following limitation, Yuen teaches:
24. (New) The method of claim 23, wherein the selected authentication channel is based on short message service (SMS) and wherein the number or 
receiving, by the sending entity device, a notification message from the participant computer via the particular initiation channel, the notification message indicating that an out-of- band authentication will occur; and receiving, by the sending entity device, an authentication notice from the issuer computer via the selected authentication channel, the authentication notice indicating that authentication is ready to begin and indicating to whom the sending entity device should respond to authenticate.  (Yuen:  pgh 70)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Wentker with the elements as taught by Yuen because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 25:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Yuen teaches:
25. (New) The method of claim 21, further comprising: displaying, by the sending entity device, the selected payment nickname and a request to provide data for authentication; and (Yuen:  pgh 6)
obtaining, by the sending entity device, the authenticating data from the sending entity, wherein the authenticating data is a passcode or one-time password.  (Yuen:  pgh 39)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Wentker with the elements as taught by Yuen because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 26:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wentker teaches:
26. (New) The method of claim 21, further comprising: displaying, by the sending entity device, the one or more payment nicknames and the one or more authentication channels for each of the one or more payment nicknames, wherein the first selection of the selected payment nickname and the second selection of the selected authentication channel are obtained from the sending entity.  (Wentker:  pgh 67)
Claim 27:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Yuen teaches:
27. (New) The method of claim 21, wherein the selected authentication channel is based on interactive voice response (IVR), wherein the sending entity device is a mobile phone, the method further comprising: receiving, by the sending entity device, a call from an issuer of the corresponding account associated with the selected payment nickname.  (Yuen:  pgh 90)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Wentker with the elements as taught by Yuen because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 28:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Wentker teaches:
28. (New) The method of claim 21, wherein funds from the corresponding account associated with the selected payment nickname are transferred to an acquirer to complete the payment transaction.  (Wentker:  pgh 117)

29. (New) The method of claim 21, wherein the issuer computer is operated by an issuer of the corresponding account associated with the selected payment nickname and wherein the processing server is operated by a payment processing network.  (Yuen:  pgh 45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Wentker with the elements as taught by Yuen because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    
Claim 30:	Wentker/Yuen teaches the limitation(s) as shown in the rejection of claim 21.  In regard to the following limitation, Yuen teaches:
30. (New) The method of claim 21, wherein the participant computer and the sending entity device are operated by a merchant.  (Yuen:  pgh 87)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Wentker with the elements as taught by Yuen because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.    

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Johnson (US 20060235796 A1) discloses a system and method for the authorization and payment of an online commercial transaction between a purchaser and a merchant.

John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698        
May 13, 2021       
                                                                                                                                                                                  
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691